DETAILED ACTION
	This office action is in response to the communication received on June 22, 2021 concerning application No. 16/373,234 filed on April 2, 2019. 
	Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s amendments filed 06/22/2021 in regards to the specification have been entered and the amendments overcome the previous objections. Therefore, the objections to the specification have been withdrawn.
Applicant’s amendments filed 06/22/2021 in regards to the 35 USC 112b rejections have been entered and the amendments overcome the previous rejections. Therefore, the 35 USC 112b rejections have been withdrawn.
Applicant's arguments filed 06/22/2021 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. Applicant argues that Watanabe does not teach that the analysis target determiner determines an analysis target region that is used by the propagation information analyzer to determine which observation points to calculate the propagation velocity. However, the filed claims as written do not require that the analysis target region be used by the propagation information analyzer to determine the propagation velocity of the shear wave at each observation point just that the propagation velocity of the shear wave at each observation point within the analysis target region is calculated. Watanabe teaches that the propagation velocity of the shear wave at each observation point in the analysis target is calculated for each of the . 
For the same reasons as above the 35 USC 102 rejection for independent claim 15 and dependent claims 2, 5, and 9-14 and the 35 USC 103 rejections for claims 3-4 and 6-8 stand. 
	Claim Objections
Claims 1, 12, 13 and 15-17 are objected to because of the following informalities:  
Claim 17, line 3, “reference observation point in the region” should read “reference observation point of the plurality of observation points in the region”
Claim 17, line 4, “ones” should read “one”
Claims 1, 12, 13 and 15-17 recite the limitation “steepness of a time change of displacement” it is recommended that the applicant change “the time change of displacement” to read “velocity” to clarify what is meant by time change of displacement.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displacement detector” in claim 1 and 8, “analysis target determiner” in claims 1, 3-6, and 12-13, “propagation information analyzer” in claims 1, 2, and 11, and “image outputter” in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “displacement detector” will be interpreted as a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028])
The “analysis target determiner” will be interpreted as a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028])
The “propagation information analyzer” will be interpreted as a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028])
The “image outputter” will be interpreted as the display controller 113 which is a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitation, “each coordinate i in an observation line in the i direction” which is considered indefinite. It is not clear to the examiner how i can be both a coordinate and a direction. Additionally, the specification does not provide a definition for the coordinate i. For the purpose of this office action the coordinate i is being interpreted to mean multiple observation points across the patient.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Watanabe (US 2015/0164480, hereinafter Watanabe).
Regarding claim 1, Watanabe teaches an ultrasound diagnostic apparatus (10 in fig. 1) to which a probe (101) including a plurality of transducers arranged can be connected (para. 30, lines 1-2, “the ultrasonic probe 101 includes a plurality of transducer elements”), causing the probe to transmit a push wave (para 44, lines 1-3, “the transmission unit 110 according to the first embodiment causes the ultrasonic probe 101 to transmit a push pulse”) in which (para. 44, lines 9-12, “the observation pulse is transmitted in order to observe the propagation speed of the shear wave produces by the push pulse for each sample point in the scan area”), the 5ultrasound diagnostic apparatus comprising: 
a push wave pulse transmitter (110) that uses a plurality of transmission transducers selected from the plurality of transducers to transmit the push wave that converges to one or more transmission focus points in the subject (para. 37, lines 12-19, “the transmission unit 110 provides transmission directivity by controlling the number and positions of transducer elements for use in transmission of ultrasonic beams…the transmission delay circuit in the transmission unit 110 controls the position of the convergence point (transmission focus)”); 
a detection wave pulse transmitter (110) that supplies a detection wave pulse to some or all of the plurality of transducers to cause the plurality of transducers to transmit, following transmission of the push wave, a detection 10wave that passes by a region of interest indicating an analysis target range in the subject multiple times (para. 44, lines 5-9, “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”); 
a displacement detector (130) that detects displacement of a tissue at each of a plurality of observation points in the region of interest on the basis of reflected detection waves received in a time series by the plurality of transducers corresponding to each of detection waves of the multiple times (para. 88, lines 1-3, “the signal processor 130 calculates displacement at each point in the ROI over a plurality of time phases (step S109)”); 
(140) that determines an analysis target region (fig. 2), that is a target of shear wave 15propagation analysis, on the basis of steepness of a time change of displacement (time change of displacement is being interpreted to be the same as the shear wave speed (SWS)) of the tissue at the plurality of observation points (para. 53, lines 1-8, “the image generator 140 also generates stiffness image data representing the stiffness of living tissue by color, from stiffness distribution information generated by the signal processor 130. For example, the image generator 140 generates, as stiffness image data, shear wave speed image data in which a pixel value corresponding to the shear wave speed at each point (each sample point) in the scan area is assigned to the point” as the image generator 140 color-codes each of the sample points in the image it is grouping points that have similar shear wave speeds and displaying them as the same color. By illustrating points that have similar shear wave speeds together the image generator is marking those points that have a greater stiffness together and are in need of further analysis); and 
a propagation information analyzer that calculates the propagation velocity of the shear wave at each observation point of the plurality of observation points present in the analysis target region on the basis of displacement of the tissue at the plurality of observation points present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point”).
Regarding claim 2, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the propagation information analyzer specifies a time when a value of displacement is maximum with regard to the each observation point of the plurality of observation points (para. 47, lines 11-13, “the signal processor 130 then obtains the time when displacement is maximum at each sample point”) present in the analysis target region and treats the specified time as a time when the shear wave passed by the each observation point to calculate velocity of the shear wave (para. 47, lines 13-20, “the signal processor 130 then determines that the time when the maximum displacement is reaches at each sample point is the arrival time when the shear wave reaches each sample point. Subsequently, the signal processor 130 calculates the propagation speed of the shear wave at each sample point”).
Regarding claim 5, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the analysis target determiner (140) determines that an observation point of the plurality of observation points at which the time change of the displacement of the tissue is maximum among the plurality of observation points having different depth is included in 40the analysis target region (para. 53, lines 1-2, “the image generator 140 also generates stiffness image data representing the stiffness of living tissue by color” the image generator 140 is color coding each of the sample points within the scan area to be a different color based on their stiffness data and the darker the color the greater the stiffness meaning that the point having the darkest color is considered to be the sample point where the time change of displacement is maximum among all of the sample points).
Regarding claim 9, Watanabe teaches (fig. 2) the ultrasound diagnostic apparatus of claim 1, as set forth above, further comprising 20an image outputter (140) that outputs information indicating an elastic modulus (para. 48, lines 6-7, the value of the shear wave speed indicated the stiffness (elastic modulus)”) of the subject at each observation point of the plurality of observation points present in the analysis target region on the basis of the propagation velocity of the shear wave (para. 89, lines 4-5, the image generator 140 generates, as the stiffness image data, shear wave speed image data in which a pixel value corresponding to the shear wave speed at each point (each sample point) in the scan area is assigned to the point”).
Regarding claim 10, Watanabe teaches the ultrasound diagnostic apparatus of claim 9, as set forth above, wherein 25the image outputter outputs an elasticity image that indicates information indicating a positional relationship between the plurality of observation points in the region of interest and the elastic modulus of each observation point (para. 54, lines 2-4, “as illustrated in fig. 2, the image generator 140 generates a color-coded image of the stiffness of living tissue” as seen in fig. 2 the image generator outputs the stiffness (elastic modulus) for each of the sample points at their position in the region of interest).
Regarding claim 11, Watanabe teaches the ultrasound diagnostic apparatus of claim 10, as set forth above, wherein 30the propagation information analyzer further calculates the propagation velocity of the shear wave with regard to an observation point of the plurality of observation points included in the region of interest but not present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point” the signal processor 130 calculates the propagation speed for all points within the region of interest), and 
the image outputter outputs information indicating an elastic modulus of the observation point included in the region of interest but not present in the analysis target region, to the elasticity image (as seen in fig. 2 the elastic modulus for all observation points within the region of interest or displayed).
Regarding claim 12, Watanabe teaches the ultrasound diagnostic apparatus of claim 9, as set forth above, wherein the analysis target determiner calculates a parameter indicating (para. 54, lines 3-4, the image generator 140 generates a color-coded image of the stiffness of living tissue” the parameter in this case is the color that is given to each of the observation points. The darker the color the greater the stiffness which correlates to the value of the shear wave speed), and 
the image outputter outputs the parameter, which is superimposed on the elasticity image (As seen in fig. 2 each of the plurality of observation points are color coded).
Regarding claim 13, Watanabe teaches the ultrasound diagnostic apparatus of claim 10, as set forth above, wherein the analysis target determiner calculates a parameter indicating steepness of the time change of the 31B46825US01 displacement of the tissue at the plurality of observation points (para. 54, lines 3-4, the image generator 140 generates a color-coded image of the stiffness of living tissue” the parameter in this case is the color that is given to each of the observation points. The darker the color the greater the stiffness which correlates to the value of the shear wave speed), and 
the image outputter outputs information indicating an elastic modulus to the elasticity image only with regard to an observation point of the plurality of observation points at which the parameter is equal to or more than a predetermined reference (36 in fig. 21 and para. 202, lines 3-8, “if the parameter serving as an index of reliability at each position included in stiffness image data does not satisfy a predetermined condition, the display controller 173 hides the image at the position”).
Regarding claim 14, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the image outputter outputs a position of the analysis target region, (para. 54, lines 3-4, “as illustrated in fig. 2, the image generator 140 generates a color-coded image of the stiffness of living tissue” by color coding the elasticity image the image ouputter is outputting the position of the target region).
Regarding claim 15, Watanabe teaches an ultrasound signal processing method using a probe (101) including a plurality of transducers (para. 30, lines 1-2, “the ultrasonic probe 101 includes a plurality of transducer elements”) arranged to transmit 10a push wave in which ultrasound beams are converged into a subject to detect propagation velocity of a shear wave generated by acoustic radiation pressure of the push wave (para. 44, lines 9-12, “the observation pulse is transmitted in order to observe the propagation speed of the shear wave produces by the push pulse for each sample point in the scan area”), the ultrasound signal processing method comprising: 
by using a plurality of transmission transducers selected from the plurality of transducers, transmitting the push wave that converges to one or more transmission focus points in the subject (para. 37, lines 12-19, “the transmission unit 110 provides transmission directivity by controlling the number and positions of transducer elements for use in transmission of ultrasonic beams…the transmission delay circuit in the transmission unit 110 controls the position of the convergence point (transmission focus)”); 
by supplying a detection wave pulse to some or all of the plurality of transducers, causing the plurality of 15transducers to transmit, following transmission of the push wave, a detection wave that passes by a region of interest indicating an analysis target range in the subject multiple times (para. 44, lines 5-9, “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”); 
detecting displacement of a tissue at each of a plurality of observation points in the region of interest on the basis of reflected detection waves received in a time series by the plurality of transducers corresponding to each of detection waves of the multiple times (para. 88, lines 1-3, “the signal processor 130 calculates displacement at each point in the ROI over a plurality of time phases (step S109)”);  
20determining an analysis target region, that is a target of shear wave propagation analysis, on the basis of steepness of a time change of displacement of the tissue at the plurality of observation points (para. 53, lines 1-8, “the image generator 140 also generates stiffness image data representing the stiffness of living tissue by color, from stiffness distribution information generated by the signal processor 130. For example, the image generator 140 generates, as stiffness image data, shear wave speed image data in which a pixel value corresponding to the shear wave speed at each point (each sample point) in the scan area is assigned to the point” as the image generator 140 color-codes each of the sample points in the image it is grouping points that have similar shear wave speeds and displaying them as the same color. By illustrating points that have similar shear wave speeds together the image generator is marking those points that have a greater stiffness together and are in need of further analysis); and 
calculating the propagation velocity of the shear wave at each observation point of the plurality of observation points present in the analysis target region on the basis of displacement of the tissue at the plurality of observation points present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Park et al. (US 2015/0148674, hereinafter Park).
Regarding claim 3, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 

However, 
Park teaches an analysis target determiner (1000), on the basis of the time change of the displacement of the tissue at an observation point of the plurality of observation points present at a depth of a predetermined range including a depth at which the transmission focus point is present (para. 156, lines 6-7, “third indicator 1403 indicating a focal depth of the first ultrasound signal”), selects the analysis target region from the depth of the predetermined range (para. 157, lines 1-2, “the ultrasound apparatus 1000 may select a lesion-suspected region 1410 as an ROI” and para. 119, lines 2-7, “in an elastography image using a shear wave, an absolute value (for example, a shear modulus) based on a shear wave speed is provided, and thus, the ultrasound apparatus 1000 may automatically select the ROI by using the absolute elasticity value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner, on the basis of the time change of the displacement of the tissue at an observation point present at a depth of a predetermined range including a depth at which the transmission focus point is present, selects the analysis target region from the depth of the predetermined range. One of ordinary skill in the art would have been motivated to make this modification in order to know the depth at which the target region is located, as recognized by Park (para. 156).
Regarding claim 6, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe does not teach the analysis target determiner determines that an observation point of the plurality of observation points at which a profile of the time change of the displacement of the tissue meets a predetermined profile among the plurality of observation points having different depth is included in the analysis target region.
However, 
Park teaches an analysis target determiner determines that an observation point of the plurality of observation points at which a profile of the time change of the displacement of the tissue meets a predetermined profile among the plurality of observation points having different depth is included in the analysis target region (para. 120, lines 1-3, “the ultrasound apparatus 1000 may select, as the ROI, a region of which the shear modulus is equal to or more than 20 kPa”, additionally, as seen in fig. 4A the left side of the elastography image 400 denotes the depth of the points within the image and because each of the points in the image have their elasticity calculated it is understood that they are all potential observation points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner determines that an observation point at which a profile of the time change of the displacement of the tissue meets a predetermined profile among a plurality of observation points having different depth is included in the analysis target region. One of ordinary skill in the art would have been motivated to make this modification in order to make sure that the observation points meet a specific threshold of elasticity before being added to the target region, as recognized by Park (para. 148).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view Bumpei (US 2017/0112471, hereinafter Bumpei).
Regarding claim 4, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe does not teach the analysis target determiner, on the basis of the time change of the displacement of the tissue at an observation point of the plurality of observation points present at a depth of a predetermined range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point, selects an analysis target region on the acoustic 35line from the depth of the predetermined region.
However,
Bumpei teaches (fig. 8A-1 to 8A-4) an analysis target determiner (15), on the basis of the time change of the displacement of the tissue at an observation point of the plurality of observation points present at a depth of a predetermined range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point, selects an analysis target region on the acoustic 35line from the depth of the predetermined region (para. 75, lines 13-16, “in a speed distribution chart 410 illustrated in fig. 8A-1, a focal position 412 of the push pulse is close to the left end of a region of interest 411 and a region 413 in which the propagation speed of the shear waves is high is detected. This region is then grouped with the other regions (fig. 8B) where the propagation speed is high and generates an elastic image using the whole group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner, on the basis of the time change of the (para. 75).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Peterson et al. (US 2013/0131511, hereinafter Peterson).
Regarding claim 7, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe does not teach a push wave pulse transmitter that continuously transmits the push wave in order of depth to a plurality of transmission focus points having different depth.
However,
Peterson teaches a push wave pulse transmitter that continuously transmits the push wave in order of depth to a plurality of transmission focus points having different depth (fig 2a-2d show the plurality of focus points have different depths, para. 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have a push wave pulse transmitter that continuously transmits a push wave in order of depth to a plurality of transmission focus points having different depth. One of ordinary skill in the art would have been motivated to make this modification in order to measure shear wave data over a range of depths within the tissue rather than receiving data points that are all at the same depth, as recognized by Peterson (para. 17-19).
Regarding claim 8, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the displacement detector detects the displacement of the tissue at each of some or all of the plurality of observation points in the region of interest on the basis of reflected detection waves received corresponding to the push wave (para. 44, lines 5-9, “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”). 
Watanabe does not teach a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits the push wave, and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the plurality of observation points in the region of interest.
However, 
Peterson teaches a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits the push wave (para. 17, lines 7-10, “in fig. 2a the probe 10 at the skin surface 11 transmits a first push pulse 40 into the tissue with a beam profile 41a, 41b to a given focal depth indicated by the shaded area 40”), and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the plurality of observation points in the region of interest (para. 18-19, the probe then transmits a push pulse to focal points 50, 60, and 70 following the transmission to focal point 40 and detection of the displacement caused by the shear wave occurs para. 22, lines 2-4, “the velocity of the laterally traveling shear wave is detected by sensing the tissue displacement caused by the shear wave as it proceeds through the tissue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits a push wave, and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the observation points in the region of interest. One of ordinary skill in the art would have been motivated to make this modification in order to measure shear wave data over a range of depths within the tissue rather than receiving data points that are all at the same depth, as recognized by Peterson (para. 17-19).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tabaru et al. (US 20120136250, hereinafter Tabaru).
Regarding claim 16, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe does not specifically teach the analysis target determiner determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest, the reference observation point being specified based on the steepness of a time change of displacement of the tissue at the plurality of observation points.
However, 
([0057], “calculator of hardness spectrum 26”)  determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest, the reference observation point being specified based on the steepness of a time change of displacement of the tissue at the plurality of observation points ([0073], “when multiple observation points are set, a temporal waveform at the observation point as the following is used for the spectral analysis; i.e., the observation point with the largest value showing the absolute value peak of displacement of the shear wave”, meaning that the point out of the plurality of points with the steepest time change of displacement is used as the point for spectral analysis).
It would have been obvious to one of ordinary skill before the effective filing date to have modified the ultrasonic diagnostic apparatus of Watanabe to have the reference observation point be specified based on the steepness of a time change of displacement of the tissue at the plurality of observation points. The motivation to apply the known techniques of determining the reference observation point based on the steepness of a time change of displacement of the tissue at the plurality of observation points as taught by Tabaru to the ultrasonic diagnostic apparatus of Watanabe would be to allow for the predictable results of performing further analysis on the specific point that has the greatest time change of displacement. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tabaru and Yang et al. (US 20190388061, hereinafter Yang).
Regarding claim 17, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe does not specifically teach the analysis target determiner determines the analysis target region on the basis of a reference observation point in the region of interest and specifies a specified observation point on the basis of steepness of a time change of 
However, 
Tabaru teaches the analysis target determiner ([0057], “calculator of hardness spectrum 26”) determines the analysis target region on the basis of a reference observation point in the region of interest and specifies a specified observation point on the basis of steepness of a time change of displacement of the tissue at ones of the plurality of observation points in the analysis target region ([0073], “when multiple observation points are set, a temporal waveform at the observation point as the following is used for the spectral analysis; i.e., the observation point with the largest value showing the absolute value peak of displacement of the shear wave”, meaning that the point out of the plurality of points with the steepest time change of displacement is used as the point for spectral analysis and the identified point is considered to be the specified observation point).
It would have been obvious to one of ordinary skill before the effective filing date to have modified the ultrasonic diagnostic apparatus of Watanabe to have the reference observation point be specified based on the steepness of a time change of displacement of the tissue at the plurality of observation points and specify a specified observation point on the basis of steepness of a time change of displacement of the tissue. The motivation to apply the known techniques of determining the reference observation point based on the steepness of a time change of displacement of the tissue at the plurality of observation points as taught by Tabaru to the ultrasonic diagnostic apparatus of Watanabe would be to allow for the predictable results of 
Neither Watanabe nor Tabaru specifically teach the analysis target determiner uses the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region.
However, 
Yang teaches the analysis target determiner uses the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region (fig. 3, S320-S330 and [0057]-[0058] specifically the ultrasound diagnosis apparatus identifies a region of interest in the cross section and uses the region of interest to identify subsequent regions of interest in the rest of the plurality of cross sections. The region of interest of Yang is being considered as the analysis target region).
It would have been obvious to one of ordinary skill before the effective filing date to have further modified the ultrasonic diagnostic apparatus of Watanabe in view of Tabaru to have the analysis target determiner uses the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region. The motivation to apply the known technique of the analysis target determiner using the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region as taught by Yang to the ultrasonic diagnostic apparatus of Watanabe in view of Tabaru would be to keep all of the analysis target regions at the same depth. 
Regarding claim 18, Watanabe in view of Tabaru and Yang teaches the ultrasonic diagnostic apparatus of claim 17, as set forth above. Yang further teaches the analysis target determiner repeatedly determines the analysis target region and specifies the specified (fig. 3, S320-S330 and [0057]-[0058] specifically the ultrasound diagnosis apparatus identifies a region of interest in the cross section and uses the region of interest to identify subsequent regions of interest in the rest of the plurality of cross sections. Each cross section is considered a new coordinate in the i direction).
It would have been obvious to one of ordinary skill before the effective filing date to have further modified the ultrasonic diagnostic apparatus of Watanabe in view of Tabaru and Yang to have the analysis target determiner repeatedly determines the analysis target region and specifies the specified observation point for each coordinate i in an observation line in the i direction in the region of interest. The motivation to apply the known technique of having the analysis target determiner repeatedly determines the analysis target region and specifies the specified observation point for each coordinate i in an observation line in the i direction in the region of interest as taught by Yang to the ultrasonic diagnostic apparatus of Watanabe in view of Tabaru and Yang would be to keep all of the analysis target regions at the same depth. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/            Examiner, Art Unit 3793         

/JOANNE M HOFFMAN/            Acting SPE, Art Unit 3793